Citation Nr: 1704330	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, with service in Vietnam from July 1969 to July 1970.  

These matters are before the Board of Veteran's Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  In addition to VA treatment records and a December 2013 VA examination, Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected PTSD is manifested by deficiencies in family relations, work, and difficulty in adapting to stressful circumstances, including work or a work like setting, due to such symptoms as isolation, anger, sleep impairment, hypervigilance, and panic attacks.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including VA records, private treatment records, and Social Security Administration records.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in January 2009, December 2013, and March 2016.  Those examinations describe the service connected PTSD in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

The examiners at the December 2013 and March 2016 PTSD VA examinations utilized the DSM5 rather than the DSM-IC.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board on May 13, 2014, which is before August 4, 2014.  Thus, the amended 38 C.F.R. 
§ 4.125 conforming to the DSM-5 is not applicable in the present case; however, the Board finds that its application here reflects the Veteran's PTSD symptoms as shown during his VA treatment and therefore use of the DSM 5 in the most recent examinations does not prejudice the Veteran.  Additionally, although the DSM 5 does not utilize GAF scores, there are other GAF scores in the treatment records, such that there is no prejudice to the Board in proceeding to adjudicate the claim.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in March 2016.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remand.  In the August 2014, the AOJ was directed to obtain VA treatment records and to provide the Veteran with a current VA examination for his PTSD.  VA records were obtained and a VA examination was conducted in March 2016.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

The Veteran filed a claim for service connection for PTSD in July 2008.  In a February 2009 rating decision he was granted service connection for PTSD and assigned a 50 percent rating from July 24, 2008 onward.  The Veteran filed a timely notice of disagreement to the decision and perfected an appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The Veteran began receiving private treatment for his psychiatric disorder as early as 1998 from Dr. B.  At his 1998 sessions, the Veteran reported increased job pressure as well as group therapy, but stable moods.  He reported that he felt unsupported by his coworkers due to threats of downsizing at his company.  He began to experience a substantial increase in anxiety and tension related to his work in August 1998, and was suspicious that he was a target and may lose his job.  He felt isolated and irritated with others.  See Dr. B. Private Treatment Records, pp. 1-6.  Through December 1999 treatment, the Veteran noted that he continued medication for his anxiety.  The Veteran continued his treatment throughout the year 2000.  In June 2001, the Veteran reported that he continued work at the hardware store, but that he had begun to feel pressured to go beyond his physical limits and that he had anxiety about anticipating confrontation at work.  In December 2002 the Veteran reported that he was reluctant to participate in family holiday activities because of his physical limits.  The Veteran's group treatment continued, and in July 2007 he suffered the death of his father.  The Veteran noted intensified sad feelings, but did not experience any suicidal thoughts.  In 2008 the Veteran began noting increased irritation with others.  

The Veteran received an evaluation from the Creekside Psychiatric Center in July 2008.  At that evaluation the psychiatrist, Dr. B, diagnosed Major Depressive Disorder, making note that the Veteran had been a patient since 1994.  Dr. B. noted that although the Veteran was treated successfully for his symptoms, he continued to experience persistent symptoms.  Specifically, he avoided conversations about war, he became withdrawn from people, he preferred working alone and he had a restricted range of affect.  He further noted that he had difficulty falling and staying asleep and he had frequent anger outbursts and difficulty concentrating.  There were significant symptoms of hyperarousal and an exaggerated startle response.  Considering these symptoms, Dr. B. concluded that the Veteran's anxiety problems were likely related to a diagnosis of PTSD.  

In a July 2008 lay statement, the Veteran reported nightmares, sleep difficulty, an inability to tolerate loud noises, no friends, and that he had lost jobs because he didn't trust anyone.  In a July 2008 statement, the Veteran's wife noted that she began to notice that the Veteran's mood change in letters he sent her while in service.  She noted that prior to his being in service they led a reasonably normal life, but when he came home he was unable to keep a job, was reclusive and unsociable and, although he had friends, never called them or did things with them.  She noted he was agitated and had sleepless and restless nights.  She noted that the Veteran would sometimes coach their oldest son in baseball but not very frequently.  In an October 2008 statement, the Veteran asserted that he was unable to sleep, loud noises startled him and he "just wanted to go live in a cave in the mountains somewhere."  


In January 2009 the Veteran was afforded an initial PTSD VA examination.  The Veteran reported recurrent and intrusive distressing recollections the stressor event that occurred to him in service, including recurrent distressing dreams of the event which made him feel as though the traumatic event was recurring.  He also reported disinterest in activities, feelings of detachment from others, restricted range of affect, difficulties falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and exaggerated startle response.  The Veteran noted he had experienced these symptoms weekly to daily in frequency at a severe level since his military service.  The Veteran noted that he had been seeing a psychiatrist since early 1993 mainly for pain management.  He noted he had a wife who he lived with, and that it was essentially like living with a sister.  He reported that he and his wife did not spend much time together.  The Veteran also reported having two sons as well as a brother who lived locally.  His relationship with his sons was OK, but he was not close to either of his brothers.  He reported not having friends and preferring to spend time by himself, watching television and spending time in his workshop.  He noted that he was employed part time as a sales clerk at a hardware store for the previous six years with four separate terminations from the position.  The Veteran described his pre-military family life as being very structured; his father was with the civil service and his mother was the primary disciplinarian.  He noted no history of mental health problems and a good circle of friends when he was younger.  

Upon examination, the Veteran was well groomed, friendly and cooperative.  His mood appeared depressed with restricted affect.  He denied any suicidal ideations, homicidal ideations, hallucinations or delusions.  Attention, memory and judgment appeared to be within normal limits.  The Veteran was assigned a GAF score of 55, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner found that there was reduced reliability and productivity due to PTSD symptoms including disturbances of motivation and mood, as well as difficulty in establishing and maintaining work and social relationships.  

In a June 2009 lay statement, the Veteran noted that his sleep time continued to decrease and he was unable to handle any stress.  He claimed that he was unable to hold a job due to his psychiatric symptoms.  

In a March 2010 letter, the Veteran's employer noted that the Veteran's hours had been cut because he had been unable to get along with customers, fellow employees, and even the employer.  The Veteran also came to work late and failed to follow instructions.  

From 2010 through 2012 the Veteran received treatment at the Biloxi VAMC Mental Health Outpatient Clinic for his psychiatric diagnoses.  At such treatment the Veteran reported his in-service stressor history, in addition to his depressed and worried moods.  In July 2010, he was depressed and worried.  He was alert and oriented with no hallucinations or suicidal or homicidal ideations.  There was fair insight and judgment.  A GAF score of 55 was assigned which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In December 2010, the Veteran reported that he felt frustrated about his work mostly but that he did not experience any hallucinations or suicidal or homicidal thoughts or ideations.  The Veteran was alert and oriented with goal-directed sentences.  His insight and judgment were fair to good. 

In his June 2011 substantive appeal the Veteran noted that he constantly had mind full of thoughts and he was unable to think straight or concentrate.  He stated that he did not pay bills and that he had no social life anymore.  He also reported a lack of hygiene intermittently, suicidal ideations, and that he stayed in his workshop with his gun.

In a January 2011 private medical record, the Veteran reported increased symptoms after losing his job.  The examiner opined that the Veteran's PTSD had interfered with his ability to seek and maintain employment  

In February 2011 the Veteran reported a tired and grumpy mood, but was alerted and oriented to person and place.  He denied hallucinations or suicidal or homicidal ideations, but reported that because he couldn't sleep much he was always irritable and tired and also that he got very anxious during daytime.  In a March 2011 VA record, the Veteran was alert and oriented.  The Veteran reported sleep difficulty and had no complaints of hallucinations or suicidal or homicidal ideations.  There were goal-directed sentences.  His judgment and insight were fair to good.  A GAF score of 55 was assigned, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

In a July 2012 notice of disagreement, the Veteran reported feeling hopeless and having suicidal ideations.  He had panic attacks and didn't leave his house for fear of a panic attack.  

In August 2012 VA records he noted that he felt like people were watching him and that he was very cautious when leaving his house because he thought people were hiding in the woods.  The Veteran was alert and oriented with an anxious mood.  There were goal-directed sentences and no complaints of hallucinations or homicidal or suicidal ideations.  The Veteran's judgment and insight were fair to good.  In an August 2013 VA record, there was chronic PTSD.  The Veteran was alert and oriented, with an all right mood, and an anxious affect.  There were goal-directed sentences and his judgment and insight were fair.  

In December 2013 the Veteran was afforded another PTSD VA examination.  The examiner noted the Veteran's prior diagnosis of PTSD and, additionally, found that his PTSD was impacted by a possibly untreated alcohol use disorder.  The examiner found that the Veteran's occupational and social impairment was occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although he was generally functioning satisfactorily.  The Veteran reported that he was a high school graduate; he worked in construction until he joined the military at age 19.  Post service he noted that he worked several jobs including wall paper hanging, and then worked at the Gulf Power Company for 26 years and a hardware store for a year.  The Veteran noted he has been unemployed since 2009.  The Veteran noted he has been receiving VA mental health treatment for approximately 10 years.  

Upon examination the examiner found that the Veteran arrived early for his appointment and was casually dressed.  His mood was anxious with corresponding affect and he reported sleeping 2 to 3 hours a night with recurrent nightmares almost every night.  He noted that he could no longer be in restaurants or crowds.  He denied hallucinations, delusions, or suicidal or homicidal ideations.  The examiner noted that the Veteran experienced symptoms such as recurrent memories of the event, efforts to avoid memories of the event, markedly diminished interest or participation in certain activities, feelings of detachment and estrangement from others and the persistent inability to experience positive emotions.  Additionally, the Veteran experienced irritable behavior and angry outbursts, hypervigilance and exaggerated startle response.  The examiner found anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances including work.  The examiner noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  

Between October 2013 and April 2016 the Veteran received further psychiatric treatment at the Pensacola VAMC.  Throughout his treatment during this period the Veteran repeatedly reported being down and depressed.  In February 2014 the Veteran reported to a treatment session looking "scraggly."  He further reported at that session that he had threatened his wife's father, who suffered from Alzheimer's, balling up his fist and threatening to shoot her father.  In July 2015 the Veteran reported a persistent history of lots of anger problems and noted that he would threaten others or feel threatened himself.  He generally described his mood as not feeling joy in a lot of things, and generally irritable.  He stated that he kept a gun near his bed as he was prone to getting up and walking around the house if he heard any noises.  He had panics in stores and crowds, but did not note any suicidal thinking.  In other 2015 records, the Veteran reported remodeling his in-laws' house.

In an April 2014 lay statement, the Veteran stated that his psychiatric disability manifested in symptoms including fear of leaving the house, flash backs, being constantly watched and irritability.  He reported keeping his gun on him and that he didn't drive any more due road rage.

In March 2016 the Veteran was afforded a PTSD examination.  At that examination the Veteran reported his history of marriage as well as his two children.  He reported a "cold" relationship with his two brothers.  He talked to a neighbor, but outside of his family, that was his only social contact.  He noted that he was retired from work for the prior seven to eight years; prior to that he noted his work at the Gulf Power Company in addition to his work at a hardware store.  Upon examination the Veteran appeared well groomed, alert and fully oriented.  His speech was normal in rate, tone and syntax and his thought content and processes were unremarkable.  He noted no suicidal or homicidal ideations or intentions.  There was further no observed impairment in attention, concentration or memory.  The examiner noted that the Veteran experienced symptoms such as efforts to avoid distressing memories, persistent negative beliefs, persistent negative emotional state, markedly diminished interest or participation in activities, feelings of detachment from others, irritable behavior and outbursts, reckless or self destructive behavior, hypervigilance and exaggerated startle response.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease his work efficiency and ability to perform occupational tasks during periods of significant stress.  

In an April 2016 VA record, the Veteran reported panic attacks, that he was more paranoid or hypervigilant, and that he had poor sleep.  He reported recent run-ins with the law, anger problems, keeping a gun at his bedside table, that he stayed home except for attending church, and that he did not have current suicidal ideations.  The examiner found the Veteran alert and oriented, with a euthymic mood and logical and goal-directed thought process.  The Veteran denied suicidal and homicidal ideations.  His judgment and insight were adequate.

After a thorough review of the claims file, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD warrants a 70 percent evaluation for the period on appeal.  First, the evidence shows deficiencies in work, family relations, and mood.  The Veteran was no longer working and the 2010 letter from his employer at the time indicates the Veteran's various difficulties at work.  Furthermore, although the Veteran remained married, he described his relationships with his wife like living with a sister, he had a cold relationship with his brothers, and was distant from his sons, although he had good relationships with his grandchildren.  The Veteran's mood was consistently noted as anxious and depressed.  Second, however, the most recent VA examiner found the Veteran did have difficulty in adapting to stressful circumstances and there were deficiencies in family relations and mood, as noted by the Veteran's depression and anxiety.  Although the Veteran did no exhibit consistent suicidal ideations, he did report intermittent suicidal ideations and kept a gun with him.  Additionally, he was noted to be anxious and depressed consistently.  He was found to be fully oriented and his speech was goal-directed, but resolving all doubt in favor of the Veteran, the Board finds that 70 percent is warranted.  

A 100 percent evaluation, however, is not for application.  At no point was there memory loss for names of relatives or his own name, grossly inappropriate behavior, or total social impairment, as he maintained relationship with his wife, sons, and grandsons.  Additionally, he attended church.  The Veteran also consistently denied hallucinations and delusions.  He was also noted to be fully oriented throughout the appeal period.  Accordingly, a 100 percent rating is not warranted.

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the diagnostic criteria direct VA to consider all symptoms that impact occupational and social functioning.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial disability rating of 70 percent, but no more, for PTSD is granted.  


REMAND

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

The Board finds that remand is required regarding the TDIU claim for further development.  Specifically, the Veteran has stated that he is unable to work as a result of his service connected PTSD.  See April 2014 Application for Increased Compensation Based on Unemployability.  The Board further notes that the Veteran's occupational efficiency was reduced as a result of his disability, as reflected at his VA examinations in July 2009, December 2013 and March 2016.  Moreover, the Veteran submitted a January 2011 opinion from private psychiatrists opining that the Veteran's psychiatric disabilities, including PTSD, was more than likely the cause of his inability to secure and maintain employment.  See January 2011 Opinion from Dr. S.B.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all the above development has been completed, provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel.  The examiner must review the claims file.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner should not consider the Veteran's age and any nonservice-connected disorders.  The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed. 

The examiner shall be notified that the Veteran's service-connected disabilities are as follows: PTSD, diabetes mellitus, tinnitus and hearing loss.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


